Orders of disposition, Family Court, New York County (Jody Adams, J.), entered on or about June 30, 2009, which, upon a finding of permanent neglect, terminated respondent mother’s parental rights to the subject children and committed the custody and guardianship of the children to petitioner agency and the Commissioner of the Administration for Children’s Services for the purposes of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence of respondent’s failure to learn to control her anger, to cooperate with the agency in providing home visits and proof of income, and to attend most of the children’s educational and medical appointments, and her refusal to accept guidance on proper parenting, the diligent efforts of petitioner and the previous agency notwithstanding (see Matter of Antwone Lee S., 49 AD3d 276 [2008]). Any error in excluding the testimony of a social worker who observed a few of respondent’s visits with the children was harmless.
The determination that termination of respondent’s parental rights is in the best interests of the children is supported by a preponderance of the evidence showing that the children have bonded and are thriving with their foster parents, who wish to adopt them, and that respondent continues to have problems controlling her anger and has failed to find suitable housing (see Matter of Shaka Efion C., 207 AD2d 740 [1994]). Respondent’s claim that she was prejudiced by the suspension of visitation with the children during the dispositional phase of the proceedings is unavailing. Concur — Mazzarelli, J.P., Friedman, Renwick and DeGrasse, JJ.